 

Exhibit 10.7

 

COMMUNITY NATIONAL BANK

 

August 10, 2012

 

Mr. James N. Janello

Chief executive Officer

The Janel Group of new York, Inc.

 

Dear Jim,

 

This is to confirm that Community National Bank (CNB) is willing to extend the
maturity of its Line of Credit (LOC) to The Janel Group of New York, Inc.
(Janel) from July 31, 2012 to September 30, 2012 pursuant to the Terms outlined
in your letter of August 3, 2012, which Terms are summarized as follows:

  

1.The LOC is reduced from $3,500,000 to $2,500,000 with Borrowings continuing to
be limited to the Borrowing Base.

 

2.You have agreed to reinstate your Personal Guaranty on the Terms contained in
the original Personal Guaranty you provided dated July 29, 2010, a copy of which
was attached to your letter of August 3, 2012.

 

All other Terms to remain unchanged from the Terms in effect at July 31, 2012.

 

If you are in agreement, please so indicate by signing below and returning a
copy to the undersigned.

 

Sincerely,   Agreed and accepted:         /S/     /S/ JoAnn Bello   James N.
Jannello First Vice President   Personally and on behalf of     The Janel Group
of New York, Inc.

 

 

